                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - DETROIT
IN RE:
          RODENNA MEDIANTE BARTOLO                  BANKRUPTCY NO.: 19-57975-MLO
                                                    CHAPTER 7
                                                    HONORABLE MARIA L. OXHOLM
              DEBTOR
______________________________________/
ERICA L. CICCHELLI (P58553)
Attorney for Debtor
15900 W. 10 Mile Rd., Suite 201
Southfield, MI 48075
(248) 552-9210

CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000                                 /

    RESPONSE TO MOTION FOR AUTHORITY TO REDEEM PERSONAL PROPERTY

          Santander Consumer USA Inc. (“Creditor”), in response to Debtor's Motion for Authority to

Redeem 2012 Cadillac CTS, states as follows:

          1.    As to Paragraph 1, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.

          2.    As to Paragraph 2, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.

          3.    As to Paragraph 3, the Creditor denies that the fair market value of the vehicle is

$7,142.00. Based on the NADA Official Used Car Guide, Creditor asserts that the value of the vehicle is

approximately $11,100.00.




      19-57975-mlo       Doc 43    Filed 02/17/20   Entered 02/17/20 15:43:25       Page 1 of 2
          4.     As to Paragraph 4, the Creditor neither admits nor denies and leaves the Debtor to her

proofs.

          In conclusion, the Creditor prays that the Court deny Debtor's Motion for Redemption.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ______________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              O’REILLY RANCILIO P.C.
                                              Sterling Town Center
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: February 17, 2020




      19-57975-mlo        Doc 43     Filed 02/17/20    Entered 02/17/20 15:43:25       Page 2 of 2
